DETAILED ACTION

Claims 1-21 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-21 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jingbin Wang (US-8983939-B1).
	As per claim 1, Wang teaches “a method comprising”:
“displaying, on a display of an electronic device, an image including at least one product,” (col. 14 lines 65-col. 15 lines 35);
“receiving a user input for selecting a partial region of the displayed image, wherein the user input comprises at least one of a drag input or a touch input with respect to the displayed image,” (col. 14 lines 65-col. 15 lines 35);
“obtaining information related to the partial region of the displayed image, based on the user input,” (col. 14 lines 65-col. 15 lines 35);
“sending, toward an external search server, the search request based at least on the obtained information related to the partial region of the displayed image and a voice input of asking for a price of a product in the partial region,” (col. 14 lines 65-col. 15 lines 35);
“receiving, from the external search server, a search result based at least on the search request,’ (col. 14 lines 65-col. 15 lines 35); and
“displaying, on the display, the search result received from the external search server,” (col. 14 lines 65-col. 15 lines 35),
“wherein the displayed search result comprises: an image of a search result product corresponding to the product included in the partial region, and price information for the search result product,” (col. 14 lines 65-col. 15 lines 35).
	As per claim 2, Wang further shows “wherein the partial region of the displayed image including the at least one product is automatically determined based at least on an image detection analysis,” (col. 15 lines 40-col. 16 lines 64).
As per claim 3, Wang further shows “wherein the displaying the search result comprises displaying the search result together with at least portion of the partial region,” (col. 15 lines 40-col. 16 lines 64).
As per claim 4, Wang further shows “wherein the displaying the image including the at least one product comprises obtaining the image from among a plurality of images stored in the electronic device and displaying the obtained image,” (col. 15 lines 40-col. 16 lines 64).
As per claim 5, Wang further shows “wherein the displayed search result comprises a plurality of images,’ (col. 15 lines 40-col. 16 lines 64).
As per claim 6, Wang further shows “wherein the displaying the image including the at least one product comprises capturing, by a camera of the electronic device, the image and displaying the captured image,’ (col. 15 lines 40-col. 16 lines 64).
As per claim 7, Wang further shows “wherein the image including the at least one product comprises a web image,’ (col. 14 lines 65-col. 15 lines 35).
As per claim 8, Wang further shows “wherein the receiving the user input for selecting the partial region of the displayed image comprises displaying a closed line on the image including the at least one product as a user interface for selecting a region,” (col. 15 lines 40-col. 16 lines 64); and
“receiving the user input for selecting a position of the closed line,” (col. 15 lines 40-col. 16 lines 64).
	As per claim 9, Wang further shows “wherein the obtaining the information related to the partial region of the displayed image, based on the user input comprises
determining an inside region of the closed line as the partial region of the displayed image,’ (col. 14 lines 65-col. 15 lines 35); and
“obtaining the information related to the partial region,” (col. 14 lines 65-col. 15 lines 35).
	As per claim 10, Wang further shows “wherein the sent search request comprises at least one of an image file corresponding to the partial region, position information corresponding to the partial region, an audio file corresponding to the voice input and product information corresponding to the partial region,” (col. 15 lines 40-col. 16 lines 64).
	As per claim 11, Wang teaches “an electronic device comprising: a display,” (figs. 1A, 1B);
“a memory storing instructions,” (col. 14 lines 65-col. 15 lines 35); and
at least one hardware processor configured to execute the instructions to at least:
“displaying, on the display of the electronic device, an image including at least one product,” (col. 14 lines 65-col. 15 lines 35);
“receive a user input for selecting a partial region of the displayed image, wherein the user input comprises at least one of a drag input or a touch input with respect to the displayed image,” (col. 14 lines 65-col. 15 lines 35);
“obtain information related to the partial region of the displayed image, based on the user input,” (col. 14 lines 65-col. 15 lines 35);
“send, toward an external search server, the search request based at least on the obtained information related to the partial region of the displayed image and a voice input of asking for a price of a product in the partial region,” (col. 14 lines 65-col. 15 lines 35);
“receive, from the external search server, a search result based at least on the search request,” (col. 14 lines 65-col. 15 lines 35); and
“display, on the display, the search result received from the external search server,
wherein the displayed search result comprises: an image of a search result product corresponding to the product included in the partial region, and price information for the search result product,” (col. 14 lines 65-col. 15 lines 35).
	As per claim 12, Wang further shows “wherein the partial region of the displayed image including the at least one product is automatically determined based at least on an image detection analysis,” (col. 15 lines 40-col. 16 lines 64).
	As per claim 13, Wang further shows “wherein the at least one hardware processor configured to execute the instructions to display the search result together with at least portion of the partial region,’ (col. 15 lines 40-col. 16 lines 64).
	As per claim 14, Wang further shows “wherein the at least one hardware processor configured to execute the instructions to obtain the image including the at least one product from among a plurality of images stored in the electronic device and display the obtained image,” (col. 15 lines 40-col. 16 lines 64).
	As per claim 15, Wang further shows “wherein the displayed search result comprises a plurality of images,” (col. 15 lines 40-col. 16 lines 64).
	As per claim 16, Wang further shows “wherein the image including the at least one product is obtained via a camera of the electronic device,” (col. 15 lines 40-col. 16 lines 64).
	As per claim 17, Wang further shows “wherein the image including the at least one product comprises a web image,’ (col. 14 lines 65-col. 15 lines 35).
	As per claim 18, Wang further shows “wherein the at least one hardware processor configured to execute the instructions to display a closed line on the image including the at least one product as a user interface for selecting a region and receive the user input for selecting a position of the closed line,” (col. 15 lines 40-col. 16 lines 64).
	As per claim 19, Wang further shows “wherein the at least one hardware processor configured to execute the instructions to determine an inside region of the closed line as the partial region of the displayed image and obtain the information related to the partial region,” (col. 14 lines 65-col. 15 lines 35).
	As per claim 20, Wang further shows “wherein the sent search request comprises at least one of an image file corresponding to the partial region, position information corresponding to the partial region, an audio file corresponding to the voice input and product information corresponding to the partial region,’ (col. 15 lines 40-col. 16 lines 64).
	As per claim 21, Wang teaches “a non-transitory computer-readable recording medium having recorded thereon instructions executable by at least one hardware processor of an electronic device having a display to cause the electronic device to perform operations comprising: displaying, on the display of the electronic device, an image including at least one product,” (col. 14 lines 65-col. 15 lines 35);
“receiving a user input for selecting a partial region of the displayed image, wherein the user input comprises at least one of a drag input or a touch input with respect to the displayed image,” (col. 14 lines 65-col. 15 lines 35);
“obtaining information related to the partial region of the displayed image, based on the user input,” (col. 14 lines 65-col. 15 lines 35);
“sending, toward an external search server, the search request based at least on the obtained information related to the partial region of the displayed image and a voice input of asking for a price of a product in the partial region,” (col. 14 lines 65-col. 15 lines 35);
“receiving, from the external search server, a search result based at least on the search request; and displaying, on the display, the search result received from the external search server, wherein the displayed search result comprises: an image of a search result product corresponding to the product included in the obtained partial region, and price information for the search result product,” (col. 14 lines 65-col. 15 lines 35). 


                                                   Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 







                                             







                                                 Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dec. 01, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153